Case 3:21-cv-01456-K Document 1-5 Filed 06/18/21   Page 1 of 8 PageID 16
                                                                        C
Case 3:21-cv-01456-K Document 1-5 Filed 06/18/21   Page 2 of 8 PageID 17
Case 3:21-cv-01456-K Document 1-5 Filed 06/18/21   Page 3 of 8 PageID 18
Case 3:21-cv-01456-K Document 1-5 Filed 06/18/21   Page 4 of 8 PageID 19
Case 3:21-cv-01456-K Document 1-5 Filed 06/18/21   Page 5 of 8 PageID 20
Case 3:21-cv-01456-K Document 1-5 Filed 06/18/21   Page 6 of 8 PageID 21
Case 3:21-cv-01456-K Document 1-5 Filed 06/18/21   Page 7 of 8 PageID 22
Case 3:21-cv-01456-K Document 1-5 Filed 06/18/21   Page 8 of 8 PageID 23
